LAGOA, J.
*1069Petitioner, Stephen Leonard, filed a pro se petition for writ of habeas corpus for claims including ineffective assistance of counsel. We dismiss the petition as unauthorized.
"Habeas corpus is a collateral remedy, and is no substitute for a direct appeal." Gilbert v. Singletary, 632 So.2d 1104, 1105 (Fla. 4th DCA 1994). Petitioner's direct appeal of his conviction and sentencing is currently pending before this Court in Case Numbers 3D16-2298 and 3D16-2203. Moreover, Petitioner is represented by the Office of the Public Defender in those appeals. Accordingly, the petition for writ of habeas corpus is hereby dismissed as unauthorized. See Douglas v. State, 146 So.3d 1187 (Fla. 3d DCA 2014) (unpublished table decision).